Citation Nr: 1109660	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral degenerative joint disease, prior to July 27, 2007.

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral degenerative joint disease, since July 27, 2007.

3.  Entitlement to an initial compensable evaluation for cervical strain and degenerative joint disease, prior to July 27, 2007.

4.  Entitlement to an initial evaluation in excess of 10 percent for cervical strain and degenerative joint disease, since July 27, 2007.

5.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder impingement and degenerative joint disease .

6.  Entitlement to an initial evaluation in excess of 10 percent for left hip chronic bursitis.

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1985 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for the above disabilities and assigned initial evaluations effective from June 1, 2006, the day following separation from service.

During the pendency of the appeal, the Veteran has relocated several times.  In August 2007, the Seattle, Washington, RO granted an increased 10 percent evaluation for the lumbosacral spine disability, effective from the date of service connection.  In an April 2010 decision, the Anchorage, Alaska, RO granted an increased 20 percent evaluation for the low back disability and an increased 10 percent evaluation for the cervical spine, both effective from July 27, 2007.  The Veteran made clear his intention to continue his appeal with regard to these issues in May 2010 correspondence.

In that same May 2010 correspondence, the Veteran also expressly withdrew appeals with regard to evaluation of left shoulder, left knee, left arm radiculopathy, headache, right elbow, chin scar, and scalp scar disabilities.  Those issues are not before the Board.

The Veteran testified at a June 2010 hearing held before a Veterans Law Judge via videoconference from the RO; a transcript of the hearing is associated with the claims file.  The Judge who conducted that hearing is no longer employed by the Board.  By regulation, the Judge who conducts the hearing must participate in the adjudication of the claim.  38 C.F.R. § 707.  As that it not possible in this case, the Board offered the Veteran a new hearing before another Veterans Law Judge, who would then be able to issue a decision on the appeal.  The Veteran replied in December 2010 that he did not desire a new hearing.  Adjudication may therefore proceed on the record.

The issues of evaluation of the low back and cervical spines since July 27, 2007, right shoulder, and left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 27, 2007, lumbosacral degenerative joint disease was manifested by radiographic evidence of degenerative changes, painful but full range of motion in all planes, normal gait, and paraspinal tenderness; there was a history of spasm, and a showing of changes in spinal contour.  There were no incapacitating episodes.

2.  Prior to July 27, 2007, cervical strain and degenerative joint disease was manifested by full range of motion in all planes, with x-ray evidence of degenerative joint disease and pain with movement.

3.  Bilateral hearing loss has been manifested throughout the appellate period by no worse than Level II on the right and the left; there is no evidence of an exceptional disability picture sufficient to render the Rating Schedule inadequate.


CONCLUSION OF LAW

1.  The criteria for an increased initial evaluation of 20 percent, but no higher, for lumbosacral degenerative joint disease, prior to July 27, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for an initial evaluation of 10 percent, but no higher, for cervical strain and degenerative joint disease, prior to July 27, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2010).

3.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained complete service treatment records and VA treatment records through April 2010; although the Veteran has indicated he has received additional VA treatment since that time, he has related that treatment to orthopedic complaints.  As those records are not relevant to evaluation of hearing loss, nor do they cover the time period considered here for evaluation of the spine disabilities, all relevant VA treatment records have been obtained.  The Veteran has submitted, or VA has assisted him in obtaining, relevant private medical records.  He has also submitted a lay statement from his wife, and has testified at a personal hearing.  Appropriate and adequate VA examinations have been afforded the Veteran; doctors have made all required findings and provided sufficient rationale for conclusions and opinions expressed.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

A.  Lumbar Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Radiculopathy has already been considered by the RO, and is not at issue in this appeal.  

The General Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. However, none are applicable here.

When evaluating disabilities of the joints, the Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar spine is considered a group of minor joints.  38 C.F.R. § 4.45(f).

As disc diseased has also been noted in connection with the low back disability, the criteria under Code 5243, for intervertebral disc syndrome (IVDS), and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have also been considered.  The set of criteria affording the highest rating are to be applied.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran was examined in November 2005, prior to his separation from service.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of low back pain since a May 2004 motor vehicle accident.  He reported spasms that would confine him to bed for about 2 days a month.  Cortisone injections had provided some relief; he had not had surgery.  An MRI showed degenerative disc disease.  On physical examination, the low back was not tender to palpation; spinal contour was normal, and there was no spasm.  Straight leg raises was positive at 60 degrees bilaterally, indicating the presence of disc disease.  Flexion was to 90 degrees; extension, lateral flexion (bilateral) and rotation (bilateral) were to 30 degrees.  This represents full normal movement, though the examiner stated the Veteran was limited by pain.  He could perform repetitive movement, and the examiner stated there was no showing of pain, fatigue, weakness, or incoordination with such motions.  The sole remarkable finding on x-ray was a nonspecific straightening of the lumbar spine.

In a January 2007 statement, the Veteran reported that his daily pain was severe.  He disputed the finding on examination of full active flexion, stating he could not stand upright and in fact fell forward into flexion.  The movement was painful.  His morning stiffness made even getting out of bed difficult.

VA treatment records reveal that in March 2007, the Veteran was seen for a medication assessment.  He was visibly uncomfortable.  Moderate tenderness of the low back was present on palpation on the lumbar paraspinous and spinous muscles.  Flexibility was limited by pain.  No specific measurements were taken.

The criteria regarding evaluation of IVDS are not for application, as there is no advantage to the Veteran in doing so.  While he reports that he was incapacitated for two days a month by low back pain, no doctor has indicated that bed rest was actually prescribed or necessary.  An "incapacitating episode" for evaluation purposes must be prescribed by a physician in conjunction with active treatment.  Choosing to remain in bed, in the absence of medical direction to do so, is not qualifying.  38 C.F.R. § 4.71a, Code 5243, Note (2).

Although the measured range of motion is full and complete, pain is noted throughout the movement.  Doctors note some additional limitation of motion from this pain, but do not or cannot quantify it.  An increased evaluation based upon the measured motion, even considering the DeLuca factors, is not warranted.

However, the November 2005 VA examination noted a change in the curvature of the lumbar spine.  While gait was normal and the change was apparently not severe, it did exist.  The Veteran describes a history of periodic low back spasm; as he experiences this through his five senses, he is competent to report such symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Resolving all reasonable doubt in favor of the Veteran, it appears that the spasm may have contributed to the abnormal curvature.  This meets the criteria for a higher, 20 percent evaluation of the lumbar spine disability.

There is no finding of ankylosis, and the movement of the lumbar spine is well in excess of 30 degrees even upon consideration of the functional impact of pain.  An evaluation in excess of 20 percent is not warranted.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and further extraschedular consideration is not required.

Accordingly, a higher, 20 percent evaluation for lumbosacral degenerative joint disease, prior to July 27, 2007, is warranted.


B.  Cervical Spine

The same rating provisions described generally above apply to the cervical spine as well.  With specific regard to the cervical spine, the General Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Criteria under Code 5243 for IVDS are the same for all spinal sections.

At the November 2005 VA examination, the Veteran reported neck pain since his May 2004 motor vehicle accident.  Degenerative disc disease had been shown on an October 2004 MRI.  He denied spasms of the neck muscles, but stated he could not work overhead and had difficulty looking over his shoulder, as when driving.  Cortisone injections had been helpful, and he had not had surgery.  On physical examination, range of motion was full and complete; repetitive motion was performed without difficulty.  There was no pain, weakness, fatigue, incoordination with repeated movements. An x-ray showed degenerative joint disease at C5-C6.

The Veteran reported in his January 2007 statement that his "neck hurts."  He stated that he had limited motion, especially to the left side.

VA treatment records reveal no complaints related to cervical spine problems; in March 2007, a history of neck problems were reported, as well as current problems, but no details were provided or specific complaints made.

Prior to July 2007, there is no evidence of any measurable functional impairment of the cervical spine.  Objective testing showed full range of motion even with repetitive motion, and the Veteran made no specific complaints regarding his neck upon seeking treatment for his complaints.  While he reports "limited movement" of the neck, there is no measurement showing such; these statements were made at the November 2005 examination as well, and were not supported by testing.  There is no evidence or allegation of spasm or tenderness of the cervical spine, or alterations of the curvature of that spinal segment.  No increased evaluation is warranted under the General Formula criteria.

The Veteran has not alleged any incapacitation due to his neck disability, and no doctor has described any period meeting the criteria for an "incapacitating episode."  Evaluation under the IVDS Formula is not appropriate.

However, there is clear evidence of degenerative changes of the cervical spine on MRI and x-ray.  Code 5003, for degenerative arthritis, permits assignment of a 10 percent evaluation where there are such radiographic findings in combination with painful motion, where that painful motion is otherwise not compensable under a Diagnostic Code measuring limitation of motion.  The Veteran is competent to describe his pain on motion, and has done so repeatedly.  He particularly notes pain with looking over his shoulder to the left.  This competent and credible evidence of painful motion, combined with the x-ray showing of degenerative changes, warrants assignment of a 10 percent evaluation prior to July 27, 2007.  A higher evaluation is not available under this Code for single joints.

Accordingly, a higher, 10 percent evaluation for cervical strain and degenerative joint disease, prior to July 27, 2007, is warranted.

Extraschedular evaluation has again been considered.  The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the cervical spine disability, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment due to the neck has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

C.  Hearing Loss

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  Table VIA may also be used when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the Veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone threshold at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.  

The Veteran underwent an audiological examination in November 2005, with the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
45
65
80
56
96
LEFT
35
45
65
75
55
96

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for both the left and right ears.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  Either ear can be used as the poorer ear for 38 CFR 4.85's Table VII as they both equate to the same Roman Numeral.  

A second VA examination was conducted in November 2009:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
45
70
90
60
96
LEFT
40
50
75
90
64
100

From Table VI of 38 CFR 4.85, Roman Numeral II is derived for both the left and right ears.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  Either ear can be used as the poorer ear for 38 CFR 4.85's Table VII as they both equate to the same Roman Numeral.  

Neither examination reveals an exceptional pattern of hearing loss, as defined in 38 C.F.R. § 4.86, which would permit assigning levels based solely on puretone thresholds and not on speech recognition.

Based on the more serious, November 2009 test results, a 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row II, the better ear, with column II, the poorer ear.  The prior examination in November 2005 resulted in better results, and so also does not support assignment of a compensable evaluation.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran has argued that the functional impact of his hearing loss is greater than that reflected by the Schedule.  He testified that he has difficulty hearing in crowds, and needed hearing aids.  He also stated that a loss of hearing endangered his ability to hold a commercial driver's license, if a qualifying medical certificate had not been issued.  He stated he did receive his medical certificate, however.

Upon review, no extraschedular referral is required.  The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for greater hearing impairment, but this is not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment due to the hearing loss has not been shown.  The Veteran in fact testified that he was issued a medical certificate despite his hearing loss, even before obtaining hearing aids.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased initial 20 percent evaluation for lumbosacral degenerative joint disease, prior to July 27, 2007, is granted.

An increased initial 10 percent evaluation for cervical strain and degenerative joint disease, prior to July 27, 2007, is granted.

An initial compensable evaluation for bilateral hearing loss is denied




REMAND

In December 2010 correspondence, the Veteran reported that there were outstanding VA treatment records from the Mat-Su Clinic, dealing with his current orthopedic complaints.  He specifically requested that VA obtain these records on his behalf.

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The records identified by the Veteran potentially contain information and findings relevant to the current evaluation of his service connected disabilities, and must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete, updated VA treatment records from the VA Medical Center at Anchorage, Alaska, to include records from its satellite Mat-Su Clinic in Wasilla, Alaska, as well as any other VA facility identified in the record or by the Veteran.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include updated VA examinations, if warranted.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


